United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
DEPARTMENT OF THE ARMY, PINE BLUFF
ARSENAL, Pine Bluff, AK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0928
Issued: October 15, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 3, 2018 appellant filed a timely appeal from a December 8, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish injury causally
related to an accepted July 31, 2017 employment incident.
FACTUAL HISTORY
On September 14, 2017 appellant, then a 64-year-old munitions inspector, filed a traumatic
injury claim (Form CA-1) alleging that he sustained injury while at work on July 31, 2017 when
he lifted a lid over his head and placed it on a round pallet. He asserted that he experienced sharp
1

5 U.S.C. § 8101 et seq.

pain in his right shoulder which radiated all the way down to his right elbow. Appellant did not
stop work, but began performing limited-duty work shortly thereafter.
In a September 18, 2017 development letter, OWCP advised appellant that he had not
submitted a report signed by a physician which contained a diagnosis and a rationalized medical
opinion as to how the reported July 31, 2017 employment incident resulted in the diagnosis. It
requested that he submit additional evidence in support of his claim, including a physician’s
opinion supported by a medical explanation as to how the reported July 31, 2017 employment
incident caused or aggravated a specific medical condition. OWCP afforded appellant 30 days to
submit a response.
Appellant submitted an August 2, 2017 report from Dr. Arthur C. Okwesili, an attending
Board-certified preventive medicine physician, who indicated that appellant presented that day for
evaluation of right shoulder pain that began at work the prior day after lifting ammunition lids
above shoulder height and placing them on top of a box.2 Dr. Okwesili noted that, upon physical
examination of the right shoulder, appellant did not have joint instability or pain upon palpation,
but he did have pain upon range of motion testing of the shoulder. He diagnosed right shoulder
pain and released appellant to limited-duty work.
In a September 5, 2017 report, Joseph L. Steele, an attending physician assistant, noted
appellant’s continued complaints of right shoulder pain, diagnosed right shoulder pain, and
recommended that appellant continue working without using his right arm. A September 13, 2017
referral form also noted his diagnosis of right upper arm/shoulder pain.
In a September 13, 2017 report, Dr. Craig Anderson, an attending Board-certified
occupational medicine physician, noted that appellant reported that appellant’s right shoulder
condition had not changed. He diagnosed right upper arm pain and recommended limited-duty
work. On September 28, 2017 Dr. Anderson released appellant to work without limitations.
In an attending physician’s report (Form CA-20) dated October 11, 2017, Dr. Anderson
listed the history of injury as “pain in shoulder while lifting [ammunition] can lids,” noted that
appellant’s examination was limited due to pain, and diagnosed right shoulder pain. He advised
that appellant’s medical history and x-ray test results demonstrated preexisting degenerative
changes of the right shoulder.3 In response to a question regarding whether the observed condition
was related to an employment activity, Dr. Anderson noted, “Unclear at this time -- awaiting
referral.” He indicated that appellant could perform work that did not require lifting his right arm.
Dr. Anderson referred appellant to Dr. Stephen A. Hudson, a Board-certified orthopedic
surgeon, and on October 12, 2017 Dr. Hudson noted that appellant reported suffering a right
shoulder injury at work on July 31, 2017 when he lifted some lids over his head and he heard and
felt a pop in his right shoulder. Dr. Hudson indicated that appellant’s right shoulder x-rays showed
2

The Board notes that the date of injury noted on appellant’s traumatic injury claim form was July 31, 2017, not
August 1, 2017.
3
The findings of September 28, 2017 x-ray testing of appellant’s right shoulder contained an impression of
degenerative changes in the right acromioclavicular joint with no signs of fractures or dislocations.

2

mild arthritic changes of the acromioclavicular joint with no signs of fracture/dislocation, but
expressed his concern that appellant might have a rotator cuff tear of his right shoulder due to the
weakness exhibited upon range of motion testing and the history of hearing and feeling a pop in
his right shoulder. He recommended that appellant undergo a magnetic resonance imaging (MRI)
scan of his right shoulder in order to evaluate his right rotator cuff. Dr. Hudson diagnosed right
shoulder pain with possible rotator cuff tear.
By decision dated October 24, 2017, OWCP denied appellant’s claim. It determined that
he had established a July 31, 2017 employment incident in the form of lifting an ammunition lid
over his head and placing it on top of a pallet. However, OWCP found that appellant had not
established the medical aspect of the fact of injury because he failed to submit a medical report
containing a diagnosis of a specific medical condition related to the July 31, 2017 employment
incident. It indicated that some of the submitted medical reports contained a diagnosis of pain, but
noted that pain was a symptom and was not a diagnosis of a medical condition. Although one
report referenced a possible right rotator cuff tear, it did not contain a firm diagnosis of such a
medical condition.
On November 30, 2017 appellant requested reconsideration of OWCP’s October 24, 2017
decision. In accompanying statements, he asserted that he sustained an injury within the scope of
his work as a munitions inspector.
Appellant on October 12, 2017 submitted a duty status report (Form CA-17) from
Dr. Hudson who listed the date of injury as July 31, 2017 and the history of injury as “installing
pallet tops on pallets of projectiles.” Dr. Hudson diagnosed right shoulder pain and indicated that
appellant could work in a full-time job that did not require reaching or lifting.4
In an October 20, 2017 Form CA-20, Dr. Hudson listed the date of injury as July 31, 2017
and the history of injury as “lifting lids overhead when [appellant] heard and felt a pop in his
[right] shoulder.” In the portion of the form for providing a diagnosis, he indicated, “MRI [scan]
to confirm [rotator cuff] tear.” Dr. Hudson found that, as of October 12, 2017, appellant could
perform work which did not require lifting or overhead activities with his right arm.
By decision dated December 8, 2017, OWCP denied modification of its October 24, 2017
decision. It determined that appellant had not established the medical aspect of the fact of injury
because he failed to submit a medical report containing a diagnosis of a medical condition related
to the accepted July 31, 2017 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
4

Appellant also resubmitted copies of Dr. Hudson’s October 12, 2017 narrative report. One of the copies detailing
the October 12, 2017 visit was formatted differently than the previously submitted document, but contained the same
information in a different order.
5

See supra note 1.

3

United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability or specific condition for which compensation is claimed is causally related
to the employment injury.6 These are the essential elements of each compensation claim regardless
of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged.8 Second, the employee must submit evidence, in the form
of medical evidence, to establish that the employment incident caused a personal injury.9
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an injury due to
the accepted July 31, 2017 employment incident.
Appellant submitted an August 2, 2017 report from Dr. Okwesili who indicated that
appellant presented for evaluation of right shoulder pain that began at work on August 1, 2017
after lifting an ammunition lid. Dr. Okwesili noted that, upon physical examination of the right
shoulder, appellant did not have joint instability or pain upon palpation, but he did have pain upon
range of motion testing of the shoulder. He diagnosed right shoulder pain and released appellant
to limited-duty work. The Board finds that the submission of this report does not establish
appellant’s claim for a July 31, 2017 employment injury, because Dr. Okwesili did not provide a
clear diagnosis of appellant’s right arm condition or otherwise provide a rationalized medical
opinion relating a specific diagnosed medical condition to the accepted July 31, 2017 employment
incident. The Board has consistently held that pain alone is a symptom and not a compensable

6

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

7

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989). A traumatic injury refers to injury caused
by a specific event or incident or series of incidents occurring within a single workday or work shift whereas an
occupational disease refers to an injury produced by employment factors which occur or are present over a period longer
than a single workday or work shift. 20 C.F.R. §§ 10.5 (q), (ee); Brady L. Fowler, 44 ECAB 343, 351 (1992).
8

Julie B. Hawkins, 38 ECAB 393 (1987).

9

John J. Carlone, 41 ECAB 354 (1989).

10

See I.J., 59 ECAB 408 (2008); Donna Faye Cardwell, 41 ECAB 730 (1990).

4

medical diagnosis.11 Moreover, the Board has held that medical evidence which does not offer an
opinion regarding the cause of an employee’s condition is of no probative value on the issue of causal
relationship.12
In a September 13, 2017 report, Dr. Anderson diagnosed right upper arm pain and
recommended limited-duty work. On September 28, 2017 he released appellant to work without
limitations. In an October 11, 2017 attending physician’s report, Dr. Anderson listed the history
of injury as “pain in shoulder while lifting [ammunition] can lids,” and diagnosed right shoulder
pain. In response to a question regarding whether the observed condition was related to an
employment activity, he noted, “Unclear at this time -- awaiting referral.” Dr. Anderson’s reports
also are of no probative value with respect to appellant’s claim for a July 31, 2017 employment
injury because he failed to provide a clear diagnosis of appellant’s right arm condition or a
rationalized medical opinion relating a specific diagnosed medical condition to the accepted
July 31, 2017 employment incident.13
In an October 12, 2017 report, Dr. Hudson noted that appellant reported suffering a right
shoulder injury at work on July 31, 2017 when he lifted a lid over his head and he heard and felt a
pop in his right shoulder. He expressed his concern that appellant might have a rotator cuff tear
of his right shoulder due to the weakness exhibited upon range of motion testing and the history
of hearing and feeling a pop in his right shoulder. Dr. Hudson recommended that appellant
undergo a right shoulder MRI scan to evaluate his right rotator cuff and he diagnosed right shoulder
pain with possible rotator cuff tear. In an October 12, 2017 form report, he described the July 31,
2017 employment incident as reported by appellant and diagnosed right shoulder pain. In an
October 20, 2017 form report, Dr. Hudson again described the July 31, 2017 employment incident.
In the portion of the form for providing a diagnosis, he indicated, “MRI [scan] to confirm [rotator
cuff] tear.”
The Board finds that, although Dr. Hudson suspected that appellant might have a right
rotator cuff tear, he did not provide a clear diagnosis of such a condition supported by diagnostic
testing. Dr. Hudson diagnosed right shoulder pain. However, the Board has held that pain alone
is a symptom, not a specific compensable diagnosis.14 Thus Dr. Hudson’s reports are insufficient
to establish a July 31, 2017 employment injury given their lack of a clear diagnosis of appellant’s
right arm condition.15
In a September 5, 2017 report, Mr. Steele, an attending physician assistant, noted
appellant’s continued complaints of right shoulder pain, diagnosed right shoulder pain, and
recommended that appellant continue working without using his right arm. In a September 13,
11

C.L., Docket No. 18-0363 (issued July 19, 2018); B.P., Docket No. 12-1345 (issued November 13, 2012).

12

See Charles H. Tomaszewski, 39 ECAB 461 (1988).

13

See supra notes 11 and 12.

14

See supra note 11.

15

D.R., Docket No. 16-0528 (issued August 24, 2016) (finding that a report is of limited probative value regarding
causal relationship if it does not contain medical rationale explaining the relationship between a given employment
activity and a diagnosed medical condition).

5

2017 referral form, he repeated his diagnosis of right upper arm/shoulder pain. The Board has
held, however, that physician assistants are not considered physicians under FECA. Thus, their
reports have no probative value.16
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish injury due to
the accepted July 31, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the December 8, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 15, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

16
R.S., Docket No. 16-1303 (issued December 2, 2016); L.L., Docket No. 13-829 (issued August 20, 2013). See 5
U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

6

